                                                                  i;,; ,:,•...:_.~:--=--=======;;;,
                                                                             nc SDNY
                                                                   .DOCCJMENT
UNITED STATES DISTRICT COURT                                       ELEC'fRONICALL Y FILED
                                                                   DOC #:_ _ _ _ _'---H..11-
SOUTHERN DISTRICT OF NEW YORK
--------------------------- -x                                     DATE FILED:
                                                              l
Nadia Zefri,
                                Plaintiff,           19-CV -3115 (LAK) (KHP)
 V.


Burlington Coat Factory Warehouse
Corporation,

                Defendant(s).
--------------------------- -x

                                             ORDER

        Magistrate Judge Parker has informed chambers that this case has been settled in
principle. Accordingly, the case is dismissed with prejudice and without costs subject to right to
reinstate by serving and filing a notice to that effect on or before, January 5, 2020, if the
settlement is not executed by then.

               SO ORDERED.

                            /
DATED:         December_)_, 2019




                                                            Lewis A. Kaplan
                                                     United States District Judge
